Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 May 23, 2022

The Court of Appeals hereby passes the following order:

A22A1379. EDWARD TYRONE RIDLEY v. DORIS TIMMONS et al.

      Edward Tyrone Ridley filed this pro se civil action against several prison
officials at Wilcox State Prison and another employee of the Department of
Corrections, asserting that they denied his attempts to send certified mail.1 The trial
court dismissed the action for failure to comply with the requirements of the Georgia
Tort Claims Act, and Ridley filed this direct appeal. We lack jurisdiction.
      Under the Prison Litigation Reform Act of 1996, an appeal in a civil action
filed by a prisoner must be initiated by filing an application for discretionary review.
See OCGA § 42-12-8; OCGA § 5-6-35; Brock v. Hardman, 303 Ga. 729, 731 (2)
(814 SE2d 736) (2018). “Compliance with the discretionary appeals procedure is
jurisdictional.” Smoak v. Dept. of Human Resources, 221 Ga. App. 257, 257 (471
SE2d 60) (1996). Because Ridley was incarcerated when he filed this civil action, his
failure to comply with the discretionary appeals procedure deprives us of jurisdiction




      1
        At the time he filed the underlying lawsuit, Ridley was incarcerated at Wilcox
State Prison. In the notice of appeal, he gives Washington State Prison as his address.
over this direct appeal, which is hereby DISMISSED. See Brock, 303 Ga. at 731 (2).
                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      05/23/2022
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                    , Clerk.